Citation Nr: 1136861	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for ossicles of the left foot 5th metatarsal (claimed as a left foot disability).

6.  Entitlement to service connection for a disorder claimed as dizzy spells secondary to anthrax immunization.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for ischemic heart disease (claimed as coronary artery disease).

10.  Entitlement to service connection for residuals of a right ankle injury.

11.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine.

12.  Entitlement to a compensable initial rating for bilateral hearing loss.

13.  Entitlement to a compensable initial rating for nephrolithiasis.

14.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran had active service from March 1964 to January 1968 with the U.S. Navy with subsequent service in the United States Naval Reserve (USNR).  He had additional active service from May 1974 to December 1980, and from November 1993 to January 2003, with the United States Air Force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at Travel Board hearing held at the Montgomery RO.  The hearing transcript is associated with the claims folder.

At his hearing in February 2011, the Veteran submitted additional evidence in support of his claims with a waiver of RO consideration of this evidence in the first instance.  The Board, therefore, may proceed with adjudication of these claims.  38 C.F.R. § 1304(c).

As addressed in the REMAND below, the record reasonably raises an issue of entitlement to TDIU which is deemed an issue as part and parcel of the disability rating claims on appeal.  The Board has listed this issue as a separate claim for administrative purposes.

The issues of entitlement to service connection for bilateral eye disability, right elbow disability, left elbow disability, left ankle disability, dizzy spells, headaches, hypertension, and residuals of right ankle injury, as well as entitlement to higher initial ratings for bilateral hearing loss and nephrolithiasis with entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently manifested ossicles of the left foot 5th metatarsal results from injury during ACDUTRA service.

2.  The Veteran, who has been adjudicated as being exposed to herbicide agents, currently manifests ischemic heart disease to a compensable level.

3.  The Veteran's service-connected intervertebral disc syndrome (IVDS) of the thoracolumbar spine is not shown to result in limitation of motion of 30 degrees or less even when considering functional impairment, chronic neurologic deficits, or incapacitating episodes of IVDS having a total duration of at least 4 weeks in any given 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ossicles of the left foot 5th metatarsal (claimed as a left foot disability) have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for ischemic heart disease (claimed as coronary artery disease) have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7006 (2011).

3.  The criteria for an initial rating greater than 20 percent rating for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237, 5243 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, such as arthritis and cardiovascular-renal disease (including hypertension), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (limiting the type of evidence accepted to verify service dates).

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left foot disability

The Veteran's service treatment records (STRs) are significant for a February 1990 emergency room visitation record, wherein the Veteran reported left dorsal foot pain as a result of stepping in a hole.  Examination was significant for tenderness over the talofibular ligament.  No fracture was seen on X-ray examination.  The Veteran was diagnosed with ligamentous strain of the left ankle.  A DD Form 689 reflected a line of duty determination that the Veteran incurred a left talofibular strain during drill training.  In October 1990, the Veteran was given a temporary profile based upon a diagnosis of chronic left ankle pain.

In April 2005, a VA examiner indicated that current X-ray examination demonstrated two ossicles of the Veteran's left foot 5th metatarsal.  The VA examiner opined that it was at least as likely as not that this spurring of the left foot was a result of the documented foot and ankle injury which occurred in 1990.

Overall, the record contains clear evidence of a left foot injury in 1990, which has been deemed a line of duty injury during a period of ACDUTRA.  The April 2005 VA examiner provided opinion that the Veteran's currently manifested ossicles of the left foot 5th metatarsal results from this ACDUTRA injury.  There is no medical opinion to the contrary.  Therefore, the Board finds that the criteria for service connection for ossicles of the left 5th metatarsal (claimed as left foot disability) have been met.


Ischemic heart disease

The Veteran has raised a claim of entitlement to service connection for cardiovascular disease.  A November 2005 private examination report reflects a diagnosis of coronary artery disease with a history of small non-Q-wave myocardial infarction.

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions which included ischemic heart disease.  The Secretary subsequently directed the Board to stay action on all claims for service connection that cannot be granted under current law but that potentially may be granted based on the planned new service connection presumptions based upon exposure to herbicides in the Republic of Vietnam during the Vietnam era.

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease was defined as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (Aug. 31, 2010).

However, the rule was identified as a major rule and, thus, the implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.

On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  On November 1, 2010, the Chairman of the Board lifted the stay of appeals affected by the new herbicide related presumptions.  See Chairman's Memorandum 01-10-37 (Nov. 1, 2010).  Thus, the Board may proceed with adjudication of this appeal.

In this case, the RO has adjudicated the Veteran as having been exposed to herbicides at Eglin Air Force Base, as indicated in a September 2010 rating decision.  Thus, the presumptions pertaining to herbicide-related diseases under 38 C.F.R. § 3.309(e) may be applied in this case.  See generally MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C (applying herbicide exposure presumptions to veterans of Korea exposed to herbicides).

As reported above, VA has issued a final rule adding ischemic heart disease as a disease presumed to have been caused by herbicide exposure.  75 Fed. Reg. 53202 (Aug. 31, 2010) (codified at 38 C.F.R. 3.309(e).  The Veteran has been diagnosed with ischemic heart disease as defined in 38 C.F.R. § 3.309(e).  Given his past history of myocardial infarction with two-vessel disease stenting, the Veteran meets the 10 percent manifestation requirement of 38 C.F.R. § 3.307(a)(6)(ii).  See generally 38 C.F.R. § 4.104, DC 7006.  Accordingly, the appeal is granted.

Lumbar spine

The Veteran seeks an initial disability rating greater than 20 percent for his service-connected lumbar spine disability.  (The Board notes that the September 2010 Supplemental Statement of the Case incorrectly states that a 10 percent rating is in effect).  The RO has awarded a 20 percent rating for degenerative disc disease of the lumbar spine effective to October 22, 2004, the date of original claim.  See RO rating decision dated May 2005.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Notably, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, the currently assigned 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

Applying the above criteria to the facts of this case, the Board finds that the Veteran's service-connected IVDS of the thoracolumbar spine has not met the criteria for a rating greater than 20 percent for any time during the appeal period.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's service-connected thoracolumbar spine IVDS does not result in limitation of motion of 30 degrees or less even when considering functional impairment, chronic neurologic deficits, or incapacitating episodes of IVDS having a total duration of at least 4 weeks in any given 12-month period.

The Veteran's STRs reflect a history of treatment for recurrent lumbosacral strains.  However, there is no reported history of limitation of motion of 30 degrees or less, chronic neurologic deficits, or incapacitating episodes of IVDS having a total duration of at least 4 weeks in any given 12-month period.

On his initial VA Compensation and Pension (C&P) examination in April 2005, the Veteran reported pain in the left and right paraspinal regions of the lower lumbar area.  He further described intermittent flare-ups of daily burning and shooting pain in the back caused by prolonged standing or sitting as well as twisting motions.  He reported a sharp left posterior thigh pain that occurred either unexpectedly or during flare-ups.  However, he denied weakness or numbness in either lower extremity.  His treatment included chiropractic care, aspirin and Alleve.  He did not wear a back brace or any other assistive device.  The Veteran denied incapacitating IVDS episodes in the last year.  He was limited from activities involving bending, lifting or physical exertion.  He could not perform heavy lifting over 25 pounds.  Otherwise, the Veteran denied any additional daily limitations.

On examination, the Veteran's lumbar spine demonstrated tenderness to palpation at the left paraspinal region around L3-L5.  There was no tenderness to palpation over spinous processes or paravertebral muscle spasms.  Straight leg raise test was positive at 48 degrees on the left and 52 degrees on the right with back pain, but negative for radiculopathy in either extremity.  The lumbar spine demonstrated flexion to 58 degrees with pain at the extreme, extension to 20 degrees with pain, left rotation to 33 degrees with pain, right rotation to 24 degrees with pain, left lateral flexion to 22 degrees with pain, and right lateral flexion to 22 degrees.  The Veteran had no additional limitation of motion with repetitive use.  Posture and gait were normal.  Neurologically, the Veteran had 2+ deep tendon reflexes which were equal and symmetrical in the lower extremities.  There was good sensation to pinprick and light touch.  X-ray examination was interpreted as showing left lateral osteophytes at L2-L3 with intervening ossification; slight disc space narrowing at L4-L5 and the lumbosacral junction; a small osteophyte at the anterosuperior L4 vertebral body; osteophytes left laterally at L4-L5; and posterior osteophytes at L2-L3.  The radiologist provided an impression of spondylosis deformans mild for age and possible disc disease at L4 through S1.  The VA examiner offered diagnoses of chronic recurrent lumbar strain, and spondylosis at multiple levels with mild degenerative disc disease of the lumbar spine.

An October 2005 private chiropractor statement provided an opinion that the Veteran incurred injuries during service which significantly contributed to his currently diagnosed degenerative hypertrophic osteoarthritis of the lumbar spine with degenerative disc disease.

Additional evidence reflects the Veteran's treatment for lymphoma with chemotherapy in 2007 resulted in a complication of "chemo-induced peripheral neuropathy."

On VA C&P examination in January 2010, the Veteran described a progressive worsening of low back pain manifested by daily exacerbations of back pain, moderate in severity, which lasted a few hours.  He further endorsed symptoms such as fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran described his back pain as a stabbing, aching and burning sensation located in the central low back area and sometimes to the right low back.  His pain was worsened with activities such as heavy lifting, bending and prolonged sitting.  His symptoms were alleviated by lying flat on the floor, ice/heat pads, and over-the-counter (OTC) prescriptions (Rx).  The Veteran denied flare-ups or incapacitating flare-ups that required acute care.  He was able to walk more than 1/4 of a mile but less than 1 mile.

On examination, the Veteran's spine was symmetrical in appearance with normal posture and head position.  Gait was normal.  There were no abnormal spinal curvatures.  The thoracolumbar sacrospinalis demonstrated pain with motion and tenderness to both sides, but were absent spasm, atrophy, guarding, or weakness.  The thoracolumbar spine demonstrated flexion to 60 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  There was objective evidence of painful motion, but there was no additional motion loss with repetitive testing.  Sensory and motor examinations were normal for both extremities.  X-ray examination was interpreted as showing moderate degenerative disc space narrowing at L1-2, L2-3, L4-5, and L5-S1 with prominent anterior marginal osteophytes at multiple levels; and prominent posterior marginal osteophytes at L2-3 and L4-5 which could be significantly narrowing the spinal canal/neural foramina.  The VA examiner diagnosed lumbar spine degenerative disc disease and spondylosis.  The effects on the Veteran's usual daily activities were moderate for chores, exercise and sports, and mild for recreation, traveling and dressing.

In a statement received in January 2010, the Veteran stated that he failed to inform the VA examiner that he had previously used a back brace.  He described instances of severe back pain wherein he was unable to stand and had to crawl.  He had been unable to obtain private medical records documenting his treatment. 

An additional statement from the Veteran's spouse reflects observation of the Veteran suffering from back pain for many years, which had not been alleviated with chiropractic treatment.

On VA C&P examination in August 2010, the Veteran described intermittent daily to weekly exacerbations of back pain with spasms and stiffness of 5-6/10 severity, otherwise described as "moderate" back pain by the VA examiner.  The Veteran's back pain was exacerbated by lifting, awkward turning, stepping in holes and prolonged use such as sitting, driving or standing.  He experienced flare-ups of severe back pain, of 8-9/10 severity, which occurred 2 to 3 times per month and lasted 1 to 2 days in duration.  These episodes were precipitated by overexertion.  The Veteran self-described limitations of an additional 75 percent motion loss during flare-ups, standing limited to a few minutes, and walking limited to a few yards.

On examination, the Veteran's spine was symmetrical in appearance with normal posture and head position.  Gait was normal.  There were no abnormal spinal curvatures.  The thoracolumbar sacrospinalis demonstrated pain with motion to both sides, but were absent spasm, atrophy, guarding, tenderness or weakness.  The thoracolumbar spine demonstrated flexion to 70 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 20 degrees bilaterally.  There was objective evidence of painful motion, but there was no additional motion loss with repetitive testing.  Sensory and motor examinations were normal for both extremities.  X-ray examination was interpreted as showing moderate multilevel degenerative changes at L1-2, L4-5, and L5-S1 with small anterior osteophytes; moderate posterior osteophyte at L2-3, L4-5 and L5-S1 with moderate compromise of the neural foramina; moderate lateral osteophyte at L2-3; and moderate facet joint at L4-5 and L5-S1.

In October 2010, the Veteran submitted a statement recording an exacerbation of back pain on August 28, 2010 after moving wrong while lifting which required bed rest for the day.  He still experienced pain the next day.

A subsequent statement from the Veteran's spouse recalls the Veteran's history of exacerbations of back pain requiring the missing of work up to one week in duration.  He had pain exacerbations to the extent where he had to crawl around the house.  The Veteran had instances of throwing his back out when lifting his grandchildren.  He had a prior history of treating his symptoms with a back brace, heating pads, cold compresses, over-the-counter medications and chiropractic treatment. 

At his hearing in February 2011, the Veteran testified to severe back pain episodes with shooting pain down his legs which last for several days at a time.  He described an inability to function during these pain exacerbations.  At times, he has worn a back brace but he primarily treats his symptoms with over-the-counter medications and lying on a flat surface.  He experiences sharp pain and spasms when bending forward, turning wrong or stepping on uneven surfaces.  Generally, the Veteran attempts to be careful with activities that aggravated his back, such as lifting and picking up items.  He does not report to his doctor during pain episodes.  He has past experience of being prescribed bedrest for incapacitating episodes of back pain but the last episode was "some time back."

With regard to the orthopedic manifestations of thoracolumbar spine IVDS, the Veteran's forward flexion has been measured as 58 degrees on VA C&P examination in April 2005, as 60 degrees on VA C&P examination in January 2010, and as 70 degrees on VA C&P examination in August 2010.  There are no other records during the appeal period which specifically measure lumbar spine motion.  Clearly, the Veteran does not manifest ankylosis.  Overall, the objective medical evidence is against consideration of a higher rating based upon limitation of motion of the thoracolumbar spine.

The Veteran has alleged more severe lumbar spine motion loss, particularly with exacerbations of disability.  On VA C&P examination in August 2010, the Veteran described a 75 percent motion loss during flare-ups, which occurred approximately 2 to 3 times per month and lasted 1 to 2 days in duration.  Additionally, the Veteran's spouse has provided her observations of back pain episodes.  

VA examination in April 2005 found that the Veteran demonstrated pain at 58 degrees of flexion.  The VA examiners in April 2005, January 2010 and August 2010 specifically found no additional motion loss with repetitive testing.  There was also no evidence of spasm, atrophy, guarding, tenderness or weakness.  The clinical records associated with the claims folder are essentially negative for treatment of low back pain.

In totality, the Board finds that the credible lay and medical evidence fails to establish the Veteran's entitlement to an evaluation greater than 20 percent for the orthopedic manifestations of IVDS for any time during the appeal period, even when considering his functional loss during exacerbations of low back pain.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-08.  At most, the Veteran describes 6 days per month where his thoracolumbar spine motion is limited by 75 percent of normal.  Otherwise, the Veteran does not describe motion limited to 30 degrees or less for the overwhelming majority of time while VA examinations have consistently found no additional motion loss with repetitive testing.

In this case, the Veteran describes a level of motion loss which is not accurately measured and, more importantly, is only present during occasional exacerbations of low back pain.  Even with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran has not met his burden of submitting at least an approximate balance of positive and negative evidence in this case to support a finding that the Veteran's lumbar spine motion more nearly approximates in forward flexion of 30 degrees or less.  See 38 C.F.R. § 4.7.  Thus, the Board finds that a rating greater than 20 percent is not warranted for the chronic orthopedic manifestations of thoracolumbar spine IVDS.

With respect to the question of chronic neurologic manifestations of the Veteran's service-connected thoracolumbar spine IVDS, the Board finds no lay or medical evidence that the Veteran manifests any chronic neurologic manifestations of IVDS.  The Veteran himself only describes some episodes of pain radiating to the lower extremities during exacerbations.  Otherwise, the VA examinations in April 2005, January 2010 and August 2010 found essentially normal neurologic findings.  The Board observes that the Veteran temporarily experienced some "chemo-induced peripheral neuropathy" not noted to be related to IVDS.  

Finally, the Veteran may be entitled to a higher rating under DC 5243 by alternate consideration of the frequency and duration of his incapacitating episodes of IVDS.  The Veteran appears to allege periods of incapacitation due to IVDS.  Notably, some of the statements from the Veteran and his spouse refer to episodes of back pain incapacitation which happened before the appeal period.  At his hearing in February 2011, the Veteran stated that it had been "some time back" when he experienced his last incapacitating episode of back pain.  For purposes of this decision, the Board may only consider the frequency and duration of IVDS episodes during the appeal period.

The Veteran specifically denied incapacitating episodes of IVDS on VA examinations in April 2005 and January 2010.  On VA examination in August 2010, the Veteran appeared to report severe pain episodes which occurred 6 days per month.  However, the examiner noted an impression that the Veteran did not report incapacitating episodes of IVDS.  At his hearing in February 2011, the Veteran appeared to testify that he had not experienced an incapacitating episode of pain for quite a while.  In the opinion of the Board, the Veteran has not self-described incapacitating IVDS episodes having a total duration of 4 weeks in any 12-month period.  

In any event, the record does not contain any supporting clinical records or doctor prescriptions which actually prescribe bedrest to treat IVDS, as required by regulation to support a higher evaluation based upon incapacitating episodes of IVDS.  Accordingly, the Board finds by the preponderance of the evidence that the Veteran has not met the criteria for 40 percent rating for incapacitating episodes of IVDS as defined under DC 5243.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected thoracolumbar spine disability has had on his activities of work and daily living.  In the Board's opinion, all aspects of the Veteran's thoracolumbar spine disability are adequately encompassed in the assigned 20 percent schedular rating.  In this respect, the Veteran's report of low back pain with limitation of motion has been adequately addressed with the 20 percent rating assigned.  The Board has given consideration of alternate means of compensation, such as evaluating potential chronic neurologic manifestations of IVDS and/or incapacitating episodes of IVDS, but the Veteran does not meet the criteria for a higher rating still.

Overall, the Board finds no unusual aspects of his thoracolumbar spine disability not addressed in the applicable schedular criteria.  As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the criteria for an initial rating greater than 20 percent for the Veteran's thoracolumbar spine disability have not been met for any time during the appeal period; there is similarly no basis for staged ratings.  In so deciding, the Board has considered the lay report of the Veteran having symptoms of low back pain with exacerbations to be credible and consistent with the evidentiary record.  Clearly, the Veteran and his spouse are competent to describe such symptomatology.  However, the lay descriptions regarding the severity, frequency and duration of symptoms are somewhat vague and inconsistent at times.  Regarding the overall severity of the Veteran's disability, as manifested orthopedically and neurologically, the Board places greater probative value to the findings of the VA C&P examiners, who have greater expertise than the Veteran and his spouse in evaluating such matters and have rendered findings with greater accuracy in determining motion loss due to use of a goniometer.  See 38 C.F.R. § 4.46.  The preponderance of the persuasive lay and medical evidence is against this claim.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

With respect to the ischemic heart disease (claimed as coronary artery disease) and left foot disability claims, the Board is granting in full the benefit being decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the thoracolumbar spine disability rating, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has obtained the Veteran's STRs, and all relevant VA clinical records.  Additionally, the RO has obtained all private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The record does not disclose the existence of any relevant Social Security Administration records.

The Veteran was afforded VA examinations to evaluate the current severity of his thoracolumbar spine disability in April 2005, January 2010 and August 2010.  Since the last VA examination conducted in August 2010, the Board finds no credible lay or medical evidence suggesting an increased severity of symptoms to the extent that a higher schedular rating may still be possible.  Thus, there is no duty to provide further medical examination on the thoracolumbar spine rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


ORDER

The claim of entitlement to service connection for ossicles of the left foot 5th metatarsal (claimed as left foot disability) is granted.

The claim of entitlement to service connection for ischemic heart disease (claimed as coronary artery disease) is granted.

The claim of entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

The Board regrets any delay in adjudicating the remaining claims, but finds that additional development is necessary prior to any further adjudication.

Bilateral eye disability

The Veteran seeks service connection for a bilateral eye disability.  His allegations are not clear.  For example, the Veteran initially alleged the onset of bilateral eye disability while on reserve duty at Duke Field.  See VA Form 21-526 received October 2004.  However, the Veteran did not describe the nature of disability or injury. 

It appears to the Board that the Veteran's current claim on appeal concerns a decrease in visual acuity during his military career.  See Veteran's statement received July 2005; VA Form 9 received July 2006 (referring to being placed on a permanent profile during service).

However, in a statement received in November 2009, the Veteran referred to current symptoms of watery and itchy eyes as part of his current disability.  He did not, however, allege the onset of these symptoms during a period of active duty.

The Veteran's STRs include his February 1964 enlistment examination which documented the Veteran to have a refractive error, which is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.

However, in July 1965, the Veteran presented for treatment due to discomfort and burning with near vision.  Examination demonstrated slight esotropria (ESO) which could potentially warrant a prescription (Rx) in the future.  The Veteran was briefly treated for a left eye rash in September 1966.  A May 1993 promotion Board examination reflected the Veteran's history of wearing glasses since 1992 due to defective visual acuity.

On this record, the Board finds that medical examination and opinion is necessary to identify all current disorders of the eye, and to obtain medical opinion as to the nature and etiology of the slight esotropia demonstrated in July 1965.  

Right and left elbow disabilities

The Veteran seeks service connection for right and left elbow disabilities.  The Veteran has provided very little information pertaining to these claims other than alleging "Elbows - 1986" on his October 2004 Application for VA Compensation.  He has otherwise referred to injuring his elbows during "military service" which should be reflected in the STRs.  However, there are no STR references to injury or treatment for either elbow.

The post-service record includes the Veteran's report of right elbow pain on use, and having a recurrent knot which appears on the left elbow.  An April 2006 VA X-ray examination of the left elbow was interpreted as showing possible bursitis with corticated densities near the lateral epicondyle.

Given the very minimal information of record concerning the nature of injury and current diagnoses, the Board finds that a medical examination and opinion is necessary to determine the nature and etiology of the claimed right and left elbow disabilities.

Left and right ankle disabilities

The Veteran seeks service connection for left and right ankle disabilities.  As reflected above, the Veteran's STRs are significant for a February 1990 emergency room visitation for left dorsal foot pain as a result of stepping in a hole.  Examination was significant for tenderness over the talofibular ligament.  The Veteran was diagnosed with ligamentous strain of the left ankle.  A DD Form 689 reflected a line of duty determination that the Veteran incurred a left talofibular strain during drill training.  In October 1990, the Veteran was given a temporary profile based upon a diagnosis of chronic left ankle pain.

Notably, the medical records in February 1990 and March 1991 appear to make incorrect references to the February 1990 injury as involving a right ankle injury.  Nonetheless, a July 1997 STR references the Veteran as falling on his right calcaneous bone.

In April 2005, a VA examiner found no evidence that the Veteran manifested a chronic left ankle disability.  The examiner, however, did not explain the basis for the Veteran's report of chronic left ankle pain or the significance of left malleolus tenderness demonstrated on examination.  An examination of the right ankle was not obtained.  On this record, the Board finds that an additional examination and explanation regarding the nature and etiology of the Veteran's claimed right ankle and left ankle disabilities is necessary to decide the claims.

Residuals of anthrax immunization

The RO has certified for appeal two separate claims of entitlement to service connection for headaches, and entitlement to service connection for dizzy spells secondary to anthrax immunization.  As instructed in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has a duty to identify the benefit being sought on appeal by applying a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms and/or symptoms the claimant is attempting to service connect, regardless of the phraseology utilized by the claimant or the RO.

The Veteran's STRs reflect that, in October 1999, the Veteran experienced symptoms of headaches and dizziness following an anthrax immunization shot.  He was determined to have experienced an adverse reaction.  The Veteran currently claims that he manifests daily dizzy spells and recurrent headaches as residual manifestations of "serum sickness."  See Veteran's statement received in July 2005.

In support of this claim, the Veteran has submitted numerous articles providing anecdotal evidence that military service members are claiming long-term adverse health effects as a result of anthrax immunizations.  It is recognized that a small percentage of individuals subject to immunizations may experience adverse long-term health consequences.

A January 2011 opinion from the Veteran's private physician opines that it is "certainly possible" that the current symptoms of headache and dizziness could be related to the Veteran's Anthrax vaccine shot.  This opinion is based, in part, upon an assertion that complaints of headache "can occur in up [to] 60% of the people receiving Anthrax vaccine."  It is unclear, however, where the physician obtained the headache percentage information.

On this record, the Board finds that clarification should be obtained from the Veteran's private physician as to where he obtained the information that complaints of headache "can occur in up [to] 60% of the people receiving Anthrax vaccine."  Thereafter, the Veteran should be afforded an appropriate examination to determine whether he manifests current residuals related to his Anthrax immunization shot.

Hypertension

With respect to the claim of entitlement to service connection for hypertension, the record first reflects formal diagnosis and treatment for hypertension in October 2005.  The Veteran's STRs do not document any signs of hypertension during his service or within one year from his discharge from active service.  See, e.g., 38 C.F.R. § 4.104, DC 7101, NOTE 1 (hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days; the term hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.)  

Nonetheless, in May 2010, the Veteran submitted a statement from a former military physician who recalled that the Veteran had multiple readings of diastolic pressure over 110 during an unspecified quadrennial examination.  It was reported that, after a wait lasting greater than one hour, the Veteran's blood pressure reading was measured within the upper limits of satisfactory.  Based upon this history, the military physician opined that it was more likely than not that the Veteran's hypertension is a result of service.

The Board further notes that the Veteran is service-connected for nephrolithiasis.  The criteria of DC 7509 provide for evaluating severe hydronephrosis as renal dysfunction.  Renal dysfunction contemplates hypertension as a potential complication.

Given the May 2010 statement and the criteria for evaluating nephrolithiasis, the Board finds that a medical examination and opinion is necessary to determine the nature and etiology of the Veteran's currently diagnosed hypertension.


Hearing loss

With respect to the hearing loss claim, the Veteran has submitted an October 2007 private audiometric examination report reflecting speech discrimination tests results of 80 percent in both ears.  Unfortunately, the Board cannot determine from review of this report whether the examiner used the Maryland CNC wordlist which is the format required for VA rating purposes.  38 C.F.R. § 4.85(a).  The Board must remand this claim for clarification from the private examiner as to the word list utilized in measuring the Veteran's hearing acuity.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (the Board erred in denying a higher rating for bilateral hearing loss by failing to consider private audiological examination submitted by claimant on grounds that the format used was unclear without seeking clarification as to the actual format used).

Nephrolithiasis

The Veteran seeks a compensable initial rating for his service-connected nephrolithiasis, which is evaluated under 38 C.F.R. § 4.115b, DC 7508.  Except in certain circumstance involving diet therapy, drug therapy or invasive or non-invasive procedures more than two times per year, nephrolithiasis is to be evaluated as hydronephrosis under DC 7509.  Briefly summarized, the criteria of DC 7509 provide disability ratings based upon the frequency and severity of colic attacks and, at the severe level, rates the disorder as renal dysfunction.

In pursuing a compensable rating for nephrolithiasis, the Veteran has voiced complaint of recurrent flank pain when attempting to urinate.  On multiple occasions, the Veteran has attributed his symptoms of urinary frequency and obstructed voiding as part of his service-connected nephrolithiasis.  It appears from the record that his urinary frequency symptomatology is attributable to a diagnosis of benign prostatic hypertrophy (BPH) treated with Flomax.  Notably, the Veteran began Flomax therapy during active service.

Based upon the allegations presented, it appears to the Board that the Veteran seeks VA compensation for symptomatology attributable to BPH rather than service-connected nephrolithiasis.  To date, the RO has yet to adjudicate a claim of entitlement to service connection for BPH.  On the facts as alleged by the Veteran, the Board finds that the service connection claim for BPH is inextricably intertwined with the higher initial rating claim for nephrolithiasis currently on appeal.  

Accordingly, the Board finds that the Veteran should be afforded a new VA examination addressing the symptomatology attributable to BPH and/or nephrolithiasis prior to any further adjudication of the initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

TDIU

Finally, at his hearing in February 2011, the Veteran alleged that he was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court found that the issue of TDIU was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  In discussing the assignment of an effective date for a grant of TDIU, the Court further stated that new evidence of unemployability "related to the underlying condition" submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b).

Pursuant to the above, the Board finds that the record reasonably raises the issue of entitlement to TDIU, as part of the current appeal.  However, the Veteran has received no notification of the evidence needed to substantiate this issue, nor has it been adjudicated by the RO to date.  Such action will be needed on remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim and a service connection claim under 38 C.F.R. § 3.310.

2.  Obtain the Veteran's clinical records of treatment at the Birmingham, AL VA Medical Center since September 2008.

3.  Clarify the type of speech discrimination test utilized by the October 2007 private audiologist, who should be contacted.  Any response should be added to the record.

4.  Contact Dr. S.B. and request further information as to where he obtained the information that complaints of headache "can occur in up [to] 60% of the people receiving Anthrax vaccine."  Any response should be added to the record.

5.  Schedule the Veteran for appropriate VA eye examination to identify all current disorders of the eye, and to obtain medical opinion as to the nature and etiology of the slight esotropia demonstrated in July 1965.  The claims folder must be provided to the VA examiner for review.  Following examination and review of the claims folder, the examiner should be requested to provide opinion on the following questions:

   a) identify all current disorders of the eye, to include any condition resulting in the Veteran's complaint of watery and itchy eyes and whether the Veteran currently manifests esotropia;

	b) if the Veteran currently manifests esotropia, the examiner is requested to provide opinion as to whether or not that such disorder is acquired in nature, or is deemed a development defect or disease.  If deemed a development defect or disease, the examiner should clarify whether such disorder is either a defect or disease with supporting rationale; and

   c) for all current disorders which are not refractive errors or developmental defects, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder(s) first manifested during a period of active service from March 1964 to January 1968, March 1974 to December 1980, or from November 1993 to January 2003, with the United States Air Force OR is causally related to an event(s) in service?  

6.  Schedule the Veteran for appropriate VA examination to identify all current disorders of the right elbow, the left elbow, the right ankle and the left ankle.  The claims folder must be provided to the VA examiner for review.  Following examination and review of the claims folder, the examiner should be requested to provide opinion on the following questions:

   a) obtain a clear history from the Veteran regarding when and how he injured his right elbow, left elbow, right ankle and left ankle;
   
   b) identify all current disorders of the right elbow, the left elbow, the right ankle and the left ankle; and
   
   c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disorder of the right elbow, the left elbow, the left ankle or the right ankle either first manifested during a period of active service from March 1964 to January 1968, March 1974 to December 1980, or from November 1993 to January 2003, with the United States Air Force OR is causally related to an injury during active service or a period of active duty, INACDUTRA or ACDUTRA service?  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.

7.  Schedule the Veteran for appropriate VA examination to determine whether he manifests residual disability related to his Anthrax immunization shot during service.  The claims folder must be provided to the VA examiner for review.  Following examination and review of the claims folder, the examiner should be requested to provide opinion on the following questions:

   a) identify all current disorders which account for the Veteran's report of dizzy spells and headaches; and
   
   b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disorders responsible for the Veteran's dizzy spells and headaches either first manifested during a period of active service from March 1964 to January 1968, March 1974 to December 1980, or from November 1993 to January 2003, with the United States Air Force OR is causally related to an injury during active service or a period of active duty, INADUCTRA or ACDUTRA service?

In providing this opinion, the examiner is requested to consider whether any current complaints are related to an Anthrax immunization shot in October 1999 which resulted in an adverse reaction, the articles of record which provide anecdotal evidence that military service members are claiming long-term adverse health effects as a result of anthrax immunizations, and the January 2011 opinion from the Veteran's private physician which opines that it is "certainly possible" that the Veteran's current symptoms of headache and dizziness could be related to the Anthrax vaccine shot during service.

8.  Forward the claims folder to an appropriate examiner to determine the likely etiology and onset of the Veteran's hypertension.  Following review of the claims folder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's currently diagnosed hypertension was first manifested in service and/or is causally related to an event in service?  Or alternatively, whether the Veteran's hypertension results from, or was aggravated by, renal dysfunction attributable to service-connected nephrolithiasis?

9.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram and Maryland CNC testing, must be accomplished.  The functional effects of hearing loss (e.g., on everyday life and employability) must be described.

10.  Schedule the Veteran for appropriate VA examination to determine all current residuals attributable to service-connected nephrolithiasis.   The claims folder must be provided to the VA examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following review of the claims folder and examination of the Veteran, the examiner is specifically requested to discuss all symptomatology attributable to service-connected nephrolithiasis (as opposed to BPH), including the etiology of the Veteran's complaints of urinary obstruction and frequency.

11.  Thereafter, adjudicate the inextricably intertwined claim of entitlement to service connection for BPH in a separate rating decision.  If the claim is denied, the Veteran should be notified of the decision and his appellate rights.

12.  Then, after the completion of any additional development deemed necessary, the remainder of the Veteran's claims should be adjudicated, to include the issue of entitlement to TDIU.  

If any determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond. Then afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


